DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a feature point detection unit configured to and a disparity monitoring unit configured to in claim 7.
The corresponding structures are identified in the specification for a feature point detection unit in page 11, lines 4-20 and element 11 of figure 2, and a disparity monitoring unit, page 11, lines 15-22, pages 12 and 13 and element 13 of figure 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160165216 A1) in view of Hicks et al. (US 20180249142 A1).
Regarding claim 1, Wu discloses a method for rectifying a 2D multi-view image (figs. 2 and 3), the method comprising: 
detecting uniformly at least one feature point in each region unit distinguished by considering a distribution of feature points of a plurality of input images (208 of fig. 2A, [0025 and 0026]detecting feature points of the reference image, matching points of the detected features to points of the second image, [0039]); 
removing an error of the least one feature point (214 of fig. 2A, [0027] At 212, the feature descriptors from the two images, represented as (Fr and F1), are matched against each other to find a set of matching feature points P=({Pr}, {P1}) using L1, L2, Hamming distances, outliers may optionally be removed, 260 of fig. 2B); 
determining a corresponding pair for a vertical or horizontal direction of the at least one feature point ([0021 and 0038] features are identified in vertical and horizontal); 
by considering an arrangement relationship of the plurality of input images ([0038]), determining a disparity error for a corresponding pair for the at least one feature point (216 of fig. 2A and 314 and 316 of fig. 3), by considering the disparity error (316 of fig. 3), performing image assemble depth map based on the at least one feature point (320 of fig. 3, [0041] a depth map or other output result may be assembled at 320. The depth map may be used for a variety of different applications).
It is noted that Wu does not teach projecting the at least one feature point onto a projection plane; determining a disparity error for a corresponding pair for the at least one feature point that is projected onto the projection plane; and by considering the disparity error, performing image rectification based on the at least one feature point as claimed.
Hicks teach projecting the at least one feature point onto a projection plane (602 of fig. 7, project first and second feature onto surface); determining a disparity error for a corresponding pair for the at least one feature point that is projected onto the projection plane (608 and 610 of fig. 7, determine disparity); and by considering the disparity error, performing image rectification based on the at least one feature point (616-620 of fig. 7, fig. 6 shows the use of multiple rectified images in the calibration correction process according to an embodiment, [0111-0112]).
	Taking the teachings of Wu and Hicks together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify improved.
Regarding claim 2, Wu further teaches the method of claim 1, wherein the determining of the corresponding pair for the vertical or horizontal direction of the at least one feature point comprises: by considering the arrangement relationship of the plurality of input images ([0022] two images are required to determine disparity), determining a corresponding relationship of the vertical or horizontal direction ([0021, 0038-0040]), and based on the corresponding relationship, determining a corresponding pair for the vertical or horizontal direction ([0030] the matching pairs of feature points, [0036 and 0056]. See also fig. 6, [0021, 0038, and 0065] of Hicks).
Regarding claim 3, Wu modified by Hicks teaches the method of claim 1, Hicks further teaches wherein the projecting of the at least one feature point onto the projection plane (602 of fig. 7, the process starts at 602 with projecting at least a first and a second feature onto a real physical surface) comprises: determining at least one projection matrix ([0073 and 0074] a matrix), and constructing coordinate information on the projection plane by applying the at least one projection matrix to each of a plurality of input images ([0074] two or more rows may be associated with a single misplaced point on the projector-based image 2 and that has matching corresponding points from the other images, [0079] the actual dimensions of the projected light features).

Regarding claim 4, Wu modified by Hicks teaches the method of claim 3, Hicks further teach wherein the determining of the disparity error comprises determining, by considering the coordinate information on the projection plane ([0079 and 0110] projected first feature, [0114] to 
Regarding claim 5, Wu modified by Hicks teaches the method of claim 3, Hicks further teaches wherein the determining of the disparity error comprises rectifying ([0070]), by considering the coordinate information on the projection plane ([0073-0074]), a position of a camera, taking at least one of the plurality of input images (612 of fig. 7).
Regarding claim 6, Wu modified by Hicks teaches the method of claim 5, Hicks further teaches wherein the determining of the disparity error comprises minimizing a final disparity error by reflecting the disparity error for the vertical or horizontal direction and the rectified position of the camera ([0063 and 0077] to minimize the rectification errors).
Regarding claim 7, Wu further discloses an apparatus (fig. 2A) for rectifying a 2D multi-view image, the apparatus comprising: 
a feature point detection unit (208-212 of fig. 2A) configured to uniformly detect at least one feature point in each region unit distinguished by considering a distribution of feature points of a plurality of input images ([0026-0027] matching feature points); 
an outlier remover (214 of fig. 2A) configured to remove an outlier of the least one feature point ([0027] At 214, after an initial set of matching feature points P is found, matching outliers may optionally be removed); 
a disparity error monitoring unit (216 of fig. 2A) configured to confirm a corresponding pair for a vertical or horizontal direction of the at least one feature point and to confirm a disparity error for a corresponding pair for the at least one feature point ([0036], 314 of fig. 3, 
an image rectifier (409 of fig. 4 and fig. 7, the disparity refinement) configured to perform image rectification based on the at least one feature point by considering the disparity error (fig. 7, [0048 and 0068-0069]).
It is noted that Wu does not teach the feature point is projected onto a projection plane.
Hicks teaches the feature point is projected onto a projection plane (602 of fig. 7).
Taking the teachings of Wu and Hicks together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projection feature of Hicks into the disparity calculation of Wu for the accuracy of the field calibration is improved.
Regarding claim 8, Wu further teaches the apparatus of claim 7, wherein the disparity error monitoring unit confirms a corresponding relationship of the vertical or horizontal direction ([0021 and 0038-0040] the pixel at (x, y) of the first image matches the pixel at (x, y) of the second image) and, based on the corresponding relationship, determines a corresponding pair for the vertical or horizontal direction ([0030-0031] feature point pairs).
Regarding claim 9, Wu modified by Hicks teaches the apparatus of claim 7, Hicks further teaches wherein the disparity error monitoring unit confirms at least one projection matrix ([0073-0074 and 0078-0079]) and constructs coordinate information on the projection plane by applying the at least one projection matrix to each of a plurality of input images (602 of fig. 7, [0080]).
Regarding claim 10, Wu modified by Hicks teaches apparatus of claim 9, Hicks further teaches wherein the disparity error monitoring unit confirms a disparity error for the vertical or 
Regarding claim 11 Wu modified by Hicks teaches apparatus of claim 9, Hicks further teaches wherein the disparity error monitoring unit rectifies a position of a camera taking at least one of the plurality of input images by considering the coordinate information on the projection plane (612-614 of fig. 7, [0083 and 0085]), 
Regarding claim 12, Wu modified by Hicks teaches apparatus of claim 11, Hicks further teaches wherein the disparity error monitoring unit rectifies a final disparity error by reflecting the disparity error for the vertical or horizontal direction and the rectified position of the camera (616-620 of fig. 7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Javan Roshitkhari et al. (US 20180336704 A1) discloses Systems And Methods For Automated Camera Calibration.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/            Primary Examiner, Art Unit 2425